I concur in the decision and in the foregoing opinion except as regards that portion which *Page 521 
discusses the question whether or not the gift is to be administered under the supervision of the Court of Probate for the district of Hartford. A sufficient answer to that question, as it seems to me, is found in the principle that where a fund is devoted to charitable uses in another jurisdiction, our courts ought to direct it to be paid over to the proper parties in that jurisdiction leaving it to the courts there to see to its due administration.Chamberlain v. Chamberlain, 43 N.Y. 424,432; Robb v. Washington  Jefferson College,185 N.Y. 485, 496, 78 N.E. 359; Burbank v. Whitney, 41 Mass. (24 Pick.) 146, 154; Taylor v. Trustees of BrynMawr College, 34 N.J. Eq. 101, 104; Silcox v. Harper,32 Ga. 639; Peynado's Devisees v. Peynado's Executor,82 Ky. 5, 12.